          Case 1:21-cr-00129-ABJ Document 17 Filed 04/01/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,           )
                                    )
      v.                            )
                                    )  Crim. Action No. 21-0129 (ABJ)
GABRIEL AUGUSTIN GARCIA,            )
                                    )
                  Defendant.        )
____________________________________)


                    PROTECTIVE ORDER GOVERNING DISCOVERY

       To expedite the flow of discovery material between the parties and adequately protect the

United States’ legitimate interests, it is, pursuant to the Court’s authority under Fed. R. Crim. P.

16(d)(1) and with the consent of the parties, ORDERED:

       1. Materials Subject to this Order. This Order governs materials provided by the United

States at any stage of discovery during this case and which the United States has identified as either

“Sensitive” or “Highly Sensitive.” Examples of materials that the United States may designate as

“Sensitive” or “Highly Sensitive” pursuant to this Order include but are not limited to:

               a. Personal identity information as identified in Rule 49.1 of the Federal Rules of
               Criminal Procedure, as well as telephone numbers, email addresses, driver’s license
               numbers, and similar unique identifying information;
               b. Information regarding the government’s confidential sources;
               c. Information that may jeopardize witness security;
               d. Contact information for, photographs of, and private conversations with
               individuals that do not appear to be related to the criminal conduct in this case;
               e. Medical or mental health records;
               f. Sources and methods law-enforcement officials have used, and will continue to
               use, to investigate other criminal conduct related to the publicly filed charges;




                                                  1
          Case 1:21-cr-00129-ABJ Document 17 Filed 04/01/21 Page 2 of 6




               g. Surveillance camera footage from the U.S. Capitol Police’s extensive system of
               cameras on U.S. Capitol grounds; 1
               h. Repair estimates from the Architect of the Capitol;
               i. Materials designated as “security information” pursuant 2 U.S.C. §1979; and
               j. Tax returns or tax information.

This Order will not be used to designate materials as Sensitive or Highly Sensitive unless such

designation is necessary for one of the reasons stated in this paragraph or for a similar reason not

anticipated by this Order. The government agrees to make every effort to provide discovery in a

manner that will allow for most discovery to be produced without such designations.

       2. Defendant. Any reference to “Defendant” herein refers individually to each defendant

identified in the caption above.

       3. Legal Defense Team. The “legal defense team” includes defense counsel (defined as

counsel of record in this case, including any post-conviction or appellate counsel) and any

attorneys, investigators, paralegals, support staff, and expert witnesses who are advising or

assisting defense counsel in connection with this case.

       4. Rules for the Handling of Sensitive and Highly Sensitive Materials.

               a. Limitations on Use. Defendant and the legal defense team may use Sensitive
               and Highly Sensitive discovery materials solely in connection with the defense of
               this case and any other case connected to the events at the United States Capitol on
               January 6, 2021, including any post-conviction or appellate litigation, and for no
               other purpose, and in connection with no other proceeding, without further order of
               this Court.

                b. Limitations on Dissemination. No Sensitive or Highly Sensitive materials, or
               the information contained therein, may be disclosed to any persons other than
               Defendant, the legal defense team, or the person to whom the Sensitive or Highly


1       To be clear, this does not include footage from body worn cameras from other police
departments that responded on January 6, 2021, the vast amount of which the United States will
not designate as Sensitive or Highly Sensitive. (Body worn camera footage will be marked
Sensitive or Highly Sensitive only if it contains material described in paragraph one above or for
a similar reason not anticipated by this Order.)

                                                 2
          Case 1:21-cr-00129-ABJ Document 17 Filed 04/01/21 Page 3 of 6




               Sensitive information solely and directly pertains or his/her counsel, without
               agreement of the United States or prior authorization from the Court.

                c. Limitations on Reproduction. Defendant, the legal defense team, and
               authorized persons shall not copy or reproduce the Sensitive or Highly Sensitive
               materials except in order to provide copies of the materials for use in connection
               with this case by Defendant, the legal defense team, the person to whom the
               Sensitive or Highly Sensitive information solely and directly pertains or his/her
               counsel, and other persons to whom the Court may authorize disclosure
               (collectively, “authorized persons”).

               If defense counsel provides Defendant access to Sensitive or Highly Sensitive
               materials, defense counsel must advise Defendant that Defendant may not record
               any personal identity information as identified in Rule 49.1 of the Federal Rules of
               Criminal Procedure or any telephone numbers, email addresses, driver’s license
               numbers, and similar unique identifying information. By signing the attached
               affirmation, Defendant agrees not to do so.

               Copies and reproductions, and any notes or records made in relation to the contents
               of the Sensitive and Highly Sensitive materials, are to be treated in the same manner
               as the original materials.

                d. Court Filings. Absent prior agreement by the parties or permission from the
               Court, no party shall disclose materials designated as Sensitive or Highly Sensitive
               in any public filing with the Court. Such materials shall be submitted under seal.
               Absent statutory authority, no party shall file such materials under seal without an
               order from the Court pursuant to Local Rule of Criminal Procedure 49(f)(6).

                e. Court Hearings. The restrictions in this Order shall not limit either party in the
               use of the materials in judicial proceedings in this case. The procedures for use of
               designated Sensitive and Highly Sensitive materials during any hearing or the trial
               of this matter shall be determined by the parties and the Court in advance of the
               hearing or trial. No party shall disclose materials designated Sensitive or Highly
               Sensitive in open court without agreement by the parties that such materials may
               be disclosed in open court or prior consideration by the Court.

       5. Additional Rules for Handling of Sensitive Materials. The following additional terms

apply to Sensitive materials:

               a. Storage. Sensitive materials must be maintained in the custody and control of
               Defendant, the legal defense team, and authorized persons. This restriction shall
               not apply to the person to whom the Sensitive information solely and directly
               pertains or his/her attorney.


                                                 3
          Case 1:21-cr-00129-ABJ Document 17 Filed 04/01/21 Page 4 of 6




       6. Additional Rules for Handling of Highly Sensitive Materials.             The following

additional rules apply to Highly Sensitive materials:

               a. Additional Limitations on Dissemination. Defense counsel may not provide a
               copy of Highly Sensitive materials to Defendant or permit Defendant to view such
               materials unsupervised by defense counsel or an attorney, investigator, paralegal,
               or support staff person employed by defense counsel. The parties agree that defense
               counsel or an attorney, investigator, paralegal, or support staff person employed by
               defense counsel, may supervise Defendant by allowing access to Highly Sensitive
               materials through a cloudbased delivery system that permits Defendant to view the
               materials but does not permit Defendant the ability to download; provided that,
               prior to doing so, defense counsel first provides notice to the United States and
               allow the United States to file an objection with the Court if no agreement is
               reached.

                b. Additional Limitations on Reproduction. Counsel agrees that prior to
               showing materials to Defendant designated as Highly Sensitive, counsel or an
               attorney, investigator, paralegal, or support staff person employed by defense
               counsel will read Defendant the relevant parts of this Order, and remind Defendant
               of the consequences of violating the Order. If Defendant takes notes regarding
               Highly Sensitive materials, counsel or an attorney, investigator, paralegal, or
               support staff person employed by defense counsel must take reasonable steps to
               determine whether Defendant has copied any personal identity information as
               identified in Rule 49.1 of the Federal Rules of Criminal Procedure or any telephone
               numbers, email addresses, driver’s license numbers, and similar unique identifying
               information.

                c. Storage. Highly Sensitive materials must be maintained in the custody and
               control of the legal defense team and authorized persons. This restriction shall not
               apply to the person to whom the Highly Sensitive information solely and directly
               pertains or his/her attorney.

       7. Viewing by Incarcerated Defendants. If Defendant is in the custody of the United

States Marshals Service, defense counsel is authorized to provide a copy of discovery materials to

the appropriate point of contact so that the defendant can view the discovery materials, subject to

the terms of this Order.

       8. Disputes. The parties shall make a good faith effort to resolve any dispute about a

sensitivity designation before requesting the Court’s intervention. The United States may agree to


                                                4
          Case 1:21-cr-00129-ABJ Document 17 Filed 04/01/21 Page 5 of 6




remove or reduce a sensitivity designation without further order of this Court. Whenever the

redaction of specified information will resolve the basis for which a sensitivity designation was

applied, the United States will agree to redaction, and such redaction will render the materials no

longer subject to this Order. Any agreement to reduce or remove a sensitivity designation or to

redact specific information shall be memorialized in writing.

       9. Modification Permitted. Nothing in this Order shall prevent any party from seeking

modification of this Order nor prevent the defense from contesting a sensitivity designation. The

parties agree that the burden of demonstrating the need for a protective order remains with the

government at all times.

       10. Failure not Waiver. The failure by the United States to designate any materials as

Sensitive or Highly Sensitive upon disclosure shall not constitute a waiver of the United States’

ability to later designate the materials as Sensitive or Highly Sensitive but the government must

separately identify and memorialize the changed status of those materials in writing.

       11. Automatic Exclusions from this Order. This Order does not apply to materials that:

               a. Are, or later become, part of the public court record, including materials that have
               been received in evidence in this or other public trials or hearings;

                b. Were derived directly from Defendant or that pertain solely to Defendant.
               Examples of such materials include Defendant’s own financial records, telephone
               records, digital device downloads, social media records, electronic
               communications, arrest records, and statements to law enforcement; 2 and

               c. Materials that the defense obtains by means other than discovery.




2      Discoverable materials that were derived directly from Defendant or that pertain solely to
Defendant are exempt from this Order regardless of whether the United States has designated any
such materials as “Sensitive” or “Highly Sensitive” because the same materials are being provided
or made available to co-defendants or other persons charged in connection with the events at the
United States Capitol on January 6, 2021.

                                                 5
           Case 1:21-cr-00129-ABJ Document 17 Filed 04/01/21 Page 6 of 6




         12. Government’s Discovery Obligations. Nothing in this Order modifies the United

States’ obligations at any stage of discovery in this case pursuant to Federal Rules of Criminal

Procedure 16 and 26.2, Local Criminal Rule 5.1, 18 U.S.C. § 3500 (the Jencks Act), and the

government’s general obligation to produce exculpatory and impeachment information in criminal

cases.

         13. Defense Counsel’s Obligations. Defense counsel must provide a copy of this Order

to, and review the terms of this Order with, members of the legal defense team, Defendant, and

any other person, before providing them access to Sensitive or Highly Sensitive materials. Defense

counsel must obtain a fully executed copy of Attachment A before providing Defendant access to

Sensitive or Highly Sensitive materials, and must file a copy with the Court within one week of

execution.

         14. No Ruling on Discoverability or Admissibility. This Order does not constitute a

ruling on the question of whether any particular material is properly discoverable or admissible

and does not constitute any ruling on any potential objection to the discoverability or admissibility

of any material.

         15. Duration. The terms of this Order shall remain in effect after the conclusion of this

case and the parties shall be bound by it unless otherwise ordered by the Court.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: April 1, 2021



                                                 6
